DETAILED ACTION

Response to Amendment
The amendment under After Final Consideration Pilot under (AFCP) 2.0 filed on 05/17/2022 is entered.  Applicant previously canceled claims 5 and 19.  Applicant amended claims 1, 6, 7, and 14.    Claims 6-13 are eligible as a rejoinder as noted herein below.  
Claims 1-4 and 6-18 are allowed.

Election/Restrictions
Claims 6-13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Invention I & II (apparatus claims 1-4, 6, and 14-19) and inventions III (method claims 7-13), as set forth in the Office action mailed on 03/11/2022, is hereby withdrawn and Claims 6-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-4 and 6-18 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed, because the prior art does not disclose or suggest:  A steam box assembly comprising a steam box housing and a diffuser housing disposed within the steam box housing;
wherein the top of the diffuser housing and the walls of the diffuser housing define multiple diffuser chambers disposed adjacently in a machine direction of a papermaking machine; a diffuser plate engaged to the steam box housing distal from the top of the diffuser housing and adjacent to the multiple diffuser chambers to define an exhaust side for each of the multiple diffuser chambers, the diffuser plate having steam orifices defining multiple steam exhaust orifice areas configured to exhaust steam from the multiple diffuser chambers at constant exit steam speed, wherein each steam orifice in the multiple steam exhaust orifice areas is a same size, wherein respective first and second steam exhaust orifice area of the multiple steam exhaust orifice areas is disposed at the exhaust side adjacent to the respective first and second diffuser chamber,Page 2 of 13Application No. 16/999,777Attorney Docket No.: 057895-1225025 Response to Final Office Action mailed March 11, 2022wherein respective first and second valve outlet of respective first and second valves of the multiple valves fluidly communicates with the respective first and second  diffuser chambers, wherein the first steam exhaust orifice area includes a first number of steam orifices such that the first steam exhaust orifice area is equal to a first integer value greater than zero, and wherein the second steam exhaust orifice area includes a second number of steam orifices such that the second steam exhaust orifice area is equal to a second integer value "v" wherein "v" is an integer value greater than the first integer value, and an exponent "n" is a real number excluding zero. 
Claims 2-4 are dependent directly on claim 1 and therefore, they are allowed as well.   

Similarly, independent claims 6, 7, and 14 define the same underline limitation as noted in claim 1 and thus, they are allowed as well.
Claims 8-13 and 15-18 are dependent directly/indirectly on their respective base claims 7 and 14 and therefore, they are allowed as well.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on May 17, 2022 have been considered.
In view of the arguments and amendment to the claims, the rejections under 35 U.S.C. 112, second paragraph, set forth previously have been withdrawn. All remaining claimed features have been clearly defined and have support in the specification. Applicant has also overcome by amendment the rejections set forth previously under 35 U.S.C. 103 over to Norman F. Dove (US 4358900 A) in view of Reijo Pietikainen et al. (US 7429311 B2).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748

/Eric Hug/Primary Examiner, Art Unit 1748